internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 3-plr-143042-01 date date number release date index number legend x a date year year dear this letter responds to your letter dated date requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated on date in year a as the president and sole shareholder of x represents that x was intended to be treated as an s_corporation for federal tax purposes as of year the year operations were to begin x filed a form_1120s u s income_tax return for an s_corporation for its year taxable_year however no form_2553 election by a small_business_corporation was timely filed with the internal_revenue_service law and analysis sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year conclusion plr-143042-01 based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative enclosures copy of this letter copy for sec_6110 purposes sincerely jeanne m sullivan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
